NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

JAMES S. RUSSELL,

                Petitioner,                             :       Civ. No. 18-0885 (PGS)

       v.


THE ATTORNEY GENERAL
OF THE STATE OF NEW JERSEY, et al.,                                 MEMORANDUM


                Respondents.


PETER 6. SHERIDAN, U.S.D.J.

       This matter comes before the Court on Respondent Attorney General of the State of New

Jersey’s motion to dismiss James S. Russell’s petition for writ of habeas corpus, filed pursuant to

28 U.S.C.   § 2254, as time-barred.   (ECF No. 8). Petitioner did not file any opposition to the

motion. For the following reasons, the motion is granted. The petition is dismissed with

prejudice as untimely, but the Court shall retain jurisdiction for a 30-day period to give Petitioner

an opportunity to argue for the application of equitable tolling.

                                                  I.

       Petitioner is currently a prisoner at New Jersey State Prison in Trenton, New Jersey. A

jury in the Superior Court of New Jersey, Law Division, Ocean County convicted Petitioner of

three counts of first-degree robbery, N.J.S.A. 2C: 15—1; and one count of second-degree burglary,

N.J.S.A. 2C: 18—2. (ECF No. 1   ¶ 5).   On November 3, 2006, the trial court sentenced Petitioner

“to three concurrent eighteen-year terms of imprisonment with eighty-five percent periods of

parole ineligibility pursuant to the No Early Release Act, N.J.S.A. 2C:43—7.2.” (ECF No. 8-1 at
2; State v. Russell, No. A-2981-06, slip op. at 2 (N.J. Super. Ct. App. Div. Apr. 15, 2010) (per

curiam)). Petitioner also “pled guilty to violating probation (VOP) on two unrelated offenses

committed in 2003 and 2004, and was sentenced to two concurrent four-year terms of

imprisonment consecutive to his eighteen-year sentences.” (Id.). The New Jersey Superior

Court, Appellate Division affirmed Petitioner’s robbery convictions and sentences but remanded

to the trial court for resentencing on his VOP convictions. (ECF No. 8-1 at 15; Russell, No. A-

298 1-06, slip op. at 15).1 The New Jersey Supreme Court denied certification on June 30, 2010.

State v. Russell, 999 A.2d 461 (N.J. 2010) (Table); (ECF No. 8-2).

           Petitioner filed a post-conviction relief (“PCR”) petition in the Law Division challenging

his robbery convictions on January 24, 2011. (ECF No. 8-3). The PCR court denied the petition

without an evidentiary hearing on January 25, 2012. (ECF No. 8-4). The Appellate Division

affirmed the denial of post-conviction relief, State v. Russell, No. A-4842-11, 2014 WL

1096367, at *1 (N.J. Super. Ct. App. Div. Mar. 21, 2014), and the New Jersey Supreme Court

denied certification on September 25, 2014. State v. Russell, 99 A.3d 835 (N.J. 2014) (Table).

(ECF No. 8-5 and 8-6).

           Petitioner filed a second PCR petition on October 20, 2014. (ECF No. 8-7). The PCR

court dismissed this petition as untimely and on the merits. (ECF No. 8-8 at 15). The Appellate

Division held that the petition was time-barred and did not address the merits. (ECF No. 8-9 at

2). The New Jersey Supreme Court denied certification on October 23, 2017. State v. Russell,

175 A.3d 154 (N.J. 2017) (Table); (ECFNo. 8-10).

           Petitioner filed his   § 2254 petition on January   19, 2018. (ECF No. 1). The Court

originally terminated the petition as Petitioner had not used the forms provided by the Clerk’s



‘The   §   2254 petition does not challenge the VOP convictions or sentence.

                                                       2
Office for      §   2254 petitions. (ECF No. 2). Petitioner sent in a new set of forms, and the Court

reopened the case. (ECF No. 3). On May 15, 2018, the Court issued a notice and order under

Mason v. Meyers, 208 F.3d 414 (3d Cir. 2000) informing Petitioner of his rights and the

consequences of filing a petition under        § 2254.   (ECF No. 4). Petitioner’s response to the notice

indicated that he wished the Court to review the petition as filed. (ECF No. 5). The Court issued

an order to answer the petition. (ECF No. 6).

       Respondents subsequently filed the instant motion to dismiss, arguing that the petition is

untimely under the under the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”). (ECF No. 8). Petitioner has not filed any opposition or other response to the

motion. The matter is now ripe for decision without oral argument. Fed. R. Civ. P. 78(b).

                                                      II.

       AEDPA imposes a one-year period of limitation on a petitioner seeking to challenge his

state conviction and sentence through a petition for writ of habeas corpus pursuant to 28 U.S.C.            §
2254. See 28 U.S.C.         § 2244(d)(1). Under § 2244(d)(1), the limitation period runs from the latest
of:

       (A) the date on which the judgment became final by the conclusion of direct review
       or the expiration of the time for seeking such review;

       (B) the date on which the impediment to filing an application created by State action
       in violation of the Constitution or laws of the United States is removed, if the
       applicant was prevented from filing by such State action;

       (C) the date on which the constitutional right asserted was initially recognized by
       the Supreme Court, if the right has been newly recognized by the Supreme Court
       and made retroactively applicable to cases on collateral review; or

       (D) the date on which the factual predicate of the claim or claims presented could
       have been discovered through the exercise of due diligence.

28 U.S.C.   §   2244(d)(1).



                                                         3
        “[T]he time during which a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment or claim is pending” is excluded from the

one-year statute of limitations. 28 U.S.C.   § 2244(d)(2). “In determining whether a petition is
‘properly filed,’ a federal court ‘must look to state law governing when a petition for collateral

relief is properly filed.” Douglas v. Horn, 359 F.3d 257, 262 (3d Cir. 2004) (quoting Fahy v.

Horn, 240 F.3d 239, 243 (3d Cir. 2001)).

                                                      III.

        Respondents argue that the petition is untimely. The Court agrees and will dismiss the

petition.

        Petitioner’s conviction became final within the meaning of AEDPA on September 28,

2010, 90 days after the New Jersey Supreme Court denied certification of his direct appeal. (ECF

No. 8-2). See Jenkins v. Superintendent ofLaurel Highlands, 705 F.3d 80, 84 (3d Cir. 2013)

(“[T]he expiration of the time for seeking direct review is the deadline for petitioning for

certiorari to the United States Supreme Court.”). The limitations period ran for 117 days before it

was statutorily tolled when Petitioner filed his first PCR petition on January 24, 2011. 28 U.S.C.

§ 2244(d)(2). The New Jersey Supreme Court denied certification on Petitioner’s first PCR
petition on September 25, 2014. (ECF No. 8-6).

        Petitioner filed a second PCR petition on October 20, 2014, but this second PCR petition

did not toll the statutory period because only “properly filed” petitions toll AEDPA’s limitation

period. See Jenkins, 705 F.3d at 85. “A prisoner’s application for state collateral review is

“properly filed” when its delivery and acceptance are in compliance with the applicable laws

and rules governing filings[,J’ including ‘time limits, no matter their form.” Id. (quoting Artuz v.

Bennett, 531 U.S. 4, 8 (2000); Pace v. DiGuglielmo, 544 U.S. 408, 417 (2005)) (alteration in



                                                  4
original). “Thus, if a state court determines that an application is untimely, that [is] the end of the

matter for purposes of statutory tolling of AEDPAs limitation period regardless of whether it also

addressed the merits of the claim, or whether its timeliness ruling was entangled with the

merits.” Id. at 85-86 (internal quotation marks and citations omitted) (alteration in original). See

also Carey v. Saffold, 536 U.S. 214, 225—27 (2002).

        Here, the state courts have determined that the second PCR petition was untimely. (ECF

No. 8-8). This Court is bound by that decision; therefore, AEDPA’s limitations period began to

run again on September 26, 2014 and expired 248 days2 later on June 1, 20l5. Petitioner did not

submit his   §   2254 petition until January 2018, after the statutory period expired. The Court must

therefore dismiss the petition as untimely unless there is a basis for the application of equitable

tolling. See Holland v. Florida, 560 U.S. 631, 645 (2010) (holding AEDPA’s statute of

limitations is subject to equitable tolling in appropriate cases).

        Petitioner has not responded to the motion to dismiss. The Court will dismiss the petition,

but will give Petitioner a 30-day period to submit arguments for equitable tolling of the statute of

limitations in an abundance of caution. “Generally, a litigant seeking equitable tolling bears the

burden of establishing two elements: (1) that he has been pursuing his rights diligently; and (2)

that some extraordinary circumstance stood in his way.” Pace, 544 U.S. at 418. Petitioner must

establish both elements in order to be entitled to equitable tolling. See Menominee Indian Tribe

of Wis. v. United States, 136 S. Ct. 750, 756 (2016). The Court will retain jurisdiction for that 30-

day period and will reopen the matter in the event Petitioner submits his equitable tolling




23651l7248
 May 31, 2015 was a Sunday, so the limitations period continued until Monday, June 1. Fed. R.
Civ. P. 6(a)(1)(C).

                                                    5
argument. The Court will dismiss the petition with prejudice if no argument for equitable tolling

is received within that 30-day period.

         AEDPA provides that an appeal may not be taken to the court of appeals from a final

order in a   § 2254 proceeding unless a judge issues a certificate of appealability on the ground
that “the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C.   § 2253(c)(2). The United States Supreme Court held in Slack v.    McDaniel that “[w]hen

the district court denies a habeas petition on procedural grounds without reaching the prisoner’s

underlying constitutional claim, a COA should issue when the prisoner shows, at least, that

jurists of reason would find it debatable whether the petition states a valid claim of the denial of

a constitutional right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” 529 U.S. 473, 484 (2000). This Court denies a certificate of

appealability because jurists of reason would not find it debatable that dismissal of the petition as

untimely is correct.

                                                 Iv.

         For the reasons stated above, the habeas petition is dismissed as untimely, but the Court

shall retain jurisdiction for a period of 30 days in order to afford Petitioner an opportunity to

submit a detailed, written argument in favor of equitable tolling. A certificate of appealability

shall not issue.

         An appropriate order follows.



DATED:             L   /       20l9                              P1141.cL
                                                               PETER G. SHERIDAN
                                                               United States District Judge




                                                  6
